Citation Nr: 1044648	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 6, 2004, 
for the award of service connection for chronic venous ulcer of 
the left leg.

2.  Entitlement to an effective date earlier than April 6, 2004, 
for the award of service connection for ulcer of the right leg.

3.  Entitlement to an evaluation in excess of 40 percent for 
chronic venous ulcer of the left leg prior to June 23, 2006.

4.  Entitlement to an evaluation in excess of 20 percent for 
chronic venous ulcer of the left leg from June 23, 2006.

5.  Entitlement to an evaluation in excess of 40 percent for 
ulcer of the right leg prior to March 23, 2006.

6.  Entitlement to an evaluation in excess of 20 percent for 
ulcer of the right leg from March 23, 2006.


7.  Entitlement to an increased rating for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity, currently evaluated as 10 percent 
disabling.

10.  Entitlement to a compensable rating for erectile 
dysfunction.

11.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to service connection for residuals of a left 
shoulder fracture.

13.  Entitlement to service connection for residuals of rib 
fractures.

14.  Entitlement to service connection for a punctured lung.

15.  Entitlement to service connection for residuals of a 
collarbone fracture.

16.  Entitlement to service connection for chronic fatigue 
syndrome.

17.  Entitlement to service connection for a muscle disorder.

18.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

19.  Entitlement to service connection for a disability 
manifested by memory loss.

20.  Entitlement to service connection for inguinal hernia.

21.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for vision 
problems, including as secondary to service-connected type II 
diabetes mellitus.

22.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for urinary 
tract infections.

23.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a right 
great toe disability.

24.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for hearing 
loss.

25.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a liver 
disorder.

26.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tendonitis of the wrists and elbows.

27.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a skin 
disorder, including dermatitis and skin lesion.

28.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

29.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for migraine 
headaches.

30.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, including irritable bowel syndrome, 
gastritis, duodenitis, and hiatal hernia.

31.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for arthritis 
of multiple joints, including the spine.

32.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by linings and pockets in the stomach.

33.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

34.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, including as secondary to service-connected type II 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his son D.F.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By an April 2007 decision, the Board granted service connection 
for venous stasis ulcer of the legs.  This award was made on the 
basis of the Veteran's non-service-connected venous stasis ulcer 
being aggravated by his service-connected type II diabetes 
mellitus.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Pursuant to the Board's decision, the RO 
implemented the awards of service connection for chronic venous 
ulcer of the left and ulcer of the right leg by an April 2007 
rating decision.  The RO set October 4, 2002, as the effective 
date for the two awards.  For ulcer of the left leg, a 40 percent 
rating was assigned effective October 4, 2002.  Effective June 
23, 2006, a 20 percent rating was assigned.  For ulcer of the 
right leg, a 20 percent rating was assigned effective October 4, 
2002.  Effective June 4, 2003, a 40 percent rating was assigned.  
Lastly, effective March 23, 2006, a 20 percent rating was 
assigned.

The Veteran filed a notice of disagreement (NOD) with the 
effective dates that were assigned for service connection for 
ulcer of the left and right leg, as well as the initial ratings 
that were assigned.  By an August 2008 rating decision, in its 
review of the issues, the RO found that clear and unmistakable 
error had been committed in the April 2007 rating decision 
concerning the effective dates for the awards.  Because type II 
diabetes mellitus had an effective date of April 6, 2004, for the 
award of service connection, the RO determined that the venous 
stasis ulcer could not have effective dates prior to April 6, 
2004.  Thus, the RO set the effective date for the award of 
service connection for both left and right leg venous stasis 
ulcer as April 6, 2004.  The disability ratings were reset for 
each leg as 40 percent disabling effective April 6, 2004; and 20 
percent disabling effective March 23, 2006, for the right leg, 
and effective June 23, 2006 for the left leg.  The Veteran 
continues to appeal for earlier effective dates for the awards of 
service connection and higher initial ratings in regards to his 
venous stasis ulcer of the left and right leg.

A September 2009 rating decision from the St. Louis RO denied 28 
claims.  Those claims have been included on the title page in 
addition to the earlier effective date claims and the ulcer 
rating claims because, as detailed in the remand section, the 
Veteran filed a NOD with the denials in the September 2009 rating 
decision.

In August 2010, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran submitted additional evidence 
to the Board in the form of VA treatment records.  The Veteran 
waived review of the newly submitted evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  
Thus, the Board will consider such evidence in the adjudication 
of this appeal.

Subsequent to the hearing, the Veteran submitted a statement with 
photographs of his lower extremities.  This evidence is not 
pertinent to the earlier effective date claims; thus, a remand to 
the AOJ for a supplemental statement of the case (SSOC) is not 
required for those two claims.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304 (2010).  The photographs are pertinent to the rating 
claims regarding venous stasis ulcer of the left and right leg.  
Given that the Board will remand these claims for additional 
development, the AOJ will have an opportunity to consider the 
photographs when it re-adjudicates those claims.

In a statement received by the Board in October 2010, the Veteran 
indicated that his awards of service connection for type II 
diabetes mellitus, peripheral neuropathy of the left lower 
extremity, and peripheral neuropathy of the right lower extremity 
should be "back dated."  He appears to be raising the issue of 
entitlement to an earlier effective date for the award of service 
connection for the three claims.  As these issues have not been 
developed for appellate review, they are referred to the AOJ for 
appropriate action.  (The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that there 
is no such freestanding claim as a "claim for an earlier 
effective date."  Rudd v. Nicholson, 20 Vet. App. 296 (2006).)

(The decision below addresses the earlier effective date claims 
pertaining to the venous stasis ulcer.  The remaining claims on 
appeal are addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  The Veteran filed a petition to reopen a previously denied 
claim of service connection for ulcer of the legs on October 4, 
2002.

2.  In December 2005, the Board granted the Veteran's petition to 
reopen the claim of service connection for ulcer of the legs.

3.  In April 2007, the Board granted service connection for 
venous stasis ulcer of the legs based on the aggravation of a 
non-service-connected disability by service-connected type II 
diabetes mellitus.

4.  The effective date of the award of service connection for 
type II diabetes mellitus is April 6, 2004.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than April 6, 
2004, for the award of service connection for chronic venous 
ulcer of the left leg is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

2.  The assignment of an effective date earlier than April 6, 
2004, for the award of service connection for ulcer of the right 
leg is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) (2010).)

In this case, the Veteran has already been awarded service 
connection for venous stasis ulcer of the left and right leg.  
The matters under consideration are the proper effective dates to 
be assigned for the two awards of service connection.  Although 
the Veteran was not sent a separate VCAA notice letter regarding 
the general criteria for effective dates after he filed his NOD, 
once a veteran disagrees with a determination, other provisions 
apply to the remainder of the adjudication process, particularly 
those pertaining to the issuance of rating decisions and 
statements of the case (SOCs).  See 38 U.S.C.A. §§ 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  The 
regulations expressly provide that no duty to provide VCAA notice 
arises, as is the case here, upon receipt of a NOD.  See 
38 C.F.R. § 3.159(b)(3)(i) (2010).  Consequently, a remand for 
further notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination and opinion when necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist has 
been fulfilled.  The outcome of these appeals turns on a 
determination as to the date that the Veteran was awarded service 
connection for another disability.  There is no need for a 
medical examination and or opinion.  There is no suggestion that 
additional evidence, relevant to these matters, exists and can be 
procured.  Additionally, as noted above, the Veteran presented 
testimony before the undersigned.  No further development action 
is required.

II. Analysis

Generally, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400 (2010).  The effective date of a 
reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(2), (r) (2010).

By way of background, a claim of service connection for a skin 
disorder was denied by a rating decision in May 1994.  The 
disorder in question included consideration of ulcer of the legs.  
In December 2005, the Board determined that the May 1994 decision 
was final and that a claim of service connection for ulcer of the 
legs was a petition to reopen the previously denied claim.  The 
petition to reopen was received on October 4, 2002, as part of an 
informal claim that was submitted to the Veteran's Member of 
Congress.  See 38 C.F.R. § 3.155(a) (2010).  In the December 2005 
decision, the Board reopened the Veteran's claim on account of 
the receipt of new and material evidence and remanded the claim 
for additional development.  In April 2007, the Board granted 
service connection for venous stasis ulcer of the legs.  This 
award was made on the basis of the Veteran's non-service-
connected venous stasis ulcer being aggravated by his service-
connected type II diabetes mellitus.  See 38 C.F.R. § 3.310 
(2010); Allen, 7 Vet. App. at 448.  That is, the Board determined 
that the Veteran's venous stasis ulcers were not related to his 
military service.  Instead, it was found that the Veteran's 
service-connected type II diabetes mellitus made the venous 
stasis ulcer chronically worse.

Because the May 1994 RO decision was considered to be final by 
the Board, the claim by which the Veteran was granted service 
connection for venous stasis ulcer of the left and right leg, and 
which led to this appeal, was a claim to reopen a previously 
denied claim.  The Court has held that when a claim is reopened, 
the effective date cannot be earlier than the date of the claim 
to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) 
(citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).)  Thus, October 4, 2002-
the date of the claim to reopen-is the earliest possible 
effective date for the awards of service connection based on the 
date the claim was received.

Although the Veteran's claim to reopen was received on October 4, 
2002, the analysis does not end because the effective date of a 
reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  In regards to the 
Veteran's service-connected type II diabetes mellitus, the award 
for that disability was granted by a November 2004 rating 
decision.  The effective date was set as April 6, 2004.  Because 
the Board's grant of service connection for ulcer of the legs was 
premised on a non-service-connected disability being aggravated 
by a service-connected disability, entitlement could not arise 
for the non-service-connected disability prior to the effective 
date of the grant of service connection for the service-connected 
disability.  Put another way, the effective date for ulcer of the 
legs cannot precede the effective date for type II diabetes 
mellitus.  Accordingly, because the effective date for the awards 
of service connection for venous stasis ulcer of the left and 
right leg has already been set to April 6, 2004-the effective 
date of the award of service connection for type II diabetes 
mellitus-entitlement to an earlier effective date for the awards 
of service connection for venous stasis ulcer of the left and 
right leg must be denied as a matter of law.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2010); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than April 6, 2004, for 
the award of service connection for chronic venous ulcer of the 
left leg is denied.

Entitlement to an effective date earlier than April 6, 2004, for 
the award of service connection for ulcer of the right leg is 
denied.


REMAND

The Board finds that it is necessary to remand the four issues 
pertaining to claims for higher initial ratings for service-
connected venous stasis ulcer of the left and right leg for 
additional development.  At his hearing, the Veteran testified 
that his ulcer have gotten worse.  Additionally, he has submitted 
photographs of his legs that depict symptomatology.  The most 
recent VA examination that addressed the Veteran's ulcer was 
conducted in April 2009.  However, that examination focused on 
diabetes mellitus in general and did not address the Veteran's 
ulcer in great detail.  A similar VA diabetes mellitus 
examination was conducted in April 2008.  Given these 
circumstances, the Board finds that the Veteran should be 
afforded a VA compensation examination of his legs to assess the 
current degree of disability of his venous stasis ulcer of the 
left and right leg.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Poplar Bluff, 
Missouri, including the outpatient clinic in Cape Girardeau, 
Missouri.  Updated treatment records should be obtained in light 
of the remand.

As noted in the introduction, a September 2009 rating decision 
denied 28 claims.  They are as follows:  (1) entitlement to an 
increased rating for type II diabetes mellitus, currently 
evaluated as 20 percent disabling; (2) entitlement to an 
increased rating for peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling; (3) 
entitlement to an increased rating for peripheral neuropathy of 
the right lower extremity, currently evaluated as 10 percent 
disabling; (4) entitlement to a compensable rating for erectile 
dysfunction; (5) entitlement to a TDIU; (6) entitlement to 
service connection for residuals of a left shoulder fracture; (7) 
entitlement to service connection for residuals of rib fractures; 
(8) entitlement to service connection for a punctured lung; (9) 
entitlement to service connection for residuals of a collarbone 
fracture; (10) entitlement to service connection for chronic 
fatigue syndrome; (11) entitlement to service connection for a 
muscle disorder; (12) entitlement to service connection for GERD; 
(13) entitlement to service connection for a disability 
manifested by memory loss; (14) entitlement to service connection 
for inguinal hernia (15) whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for vision problems, including as secondary to 
service-connected type II diabetes mellitus; (16) whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for urinary tract infections; 
(17) whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a right 
great toe disability; (18) whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for hearing loss; (19) whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for a liver disorder; (20) whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for tendonitis of the wrists 
and elbows; (21) whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for a skin disorder, including dermatitis and skin lesion; (22) 
whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability; (23) whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for migraine headaches; (24) whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder, including irritable 
bowel syndrome, gastritis, duodenitis, and hiatal hernia; (25) 
whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for arthritis of 
multiple joints, including the spine; (26) whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a disability manifested by 
linings and pockets in the stomach; (27) whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for PTSD; and (28) whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for hypertension, including as secondary to 
service-connected type II diabetes mellitus.

In October 2009, the Veteran submitted statements that could be 
construed as an NOD with the September 2009 rating decision.  In 
March 2010, the RO sent the Veteran a letter that appeared to 
acknowledge that the Veteran's statements constituted a NOD, but 
they would not be accepted as such because the Veteran did not 
sign the statements.  The Veteran responded in April 2010 that he 
did sign the statements.  A review of the October 2009 statements 
appears to show signatures from the Veteran.  In any case, the 
Veteran clarified at his August 2010 hearing that it was indeed 
his intent to file an NOD with all 28 issues from the September 
2009 rating decision.

A statement of the case (SOC) is required when a claimant 
protests a determination.  38 C.F.R. § 19.26 (2010).  To date, no 
SOC has been furnished regarding the September 2009 rating 
decision.  Therefore, the issuance of an SOC is required 
regarding the 28 issues identified above.  The Board must remand 
the issues for such an action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2010) 
regarding the 28 issues identified above 
from the September 2009 rating decision.  
This is required unless the matters are 
resolved by granting the full benefits 
sought, or by the Veteran's withdrawal of 
the notice of disagreement.  If, and only 
if, the Veteran files a timely substantive 
appeal should any of the 28 issues be 
returned to the Board.

2.  Obtain the Veteran's more recent 
treatment records (since July 2010) from 
the Poplar Bluff VAMC, including the 
outpatient clinic in Cape Girardeau, and 
associate the records with the claims 
folder.

3.  Schedule the Veteran for a VA 
examination of his service-connected ulcer 
of the legs.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner(s).  All 
necessary tests and studies should be 
conducted.  A complete rationale for all 
opinions should be provided.  The examiner 
should comment on any functional loss 
associated with this disability along with 
whether there is related:  edema 
(intermittent or persistent); aching and 
fatigue after prolonged standing or 
walking; relief of symptoms by elevation or 
compression hosiery; stasis pigmentation; 
eczema; ulceration; subcutaneous 
induration; or massive board-like edema 
with constant pain at rest.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2010).  

4.  Advise the Veteran that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).  
In the event that the Veteran does not 
report for a scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of any scheduled VA examination 
must be placed in his claims file.

5.  After undertaking any other development 
deemed appropriate, re-adjudicate the four 
rating issues regarding ulcer of the left 
and right leg.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


